Citation Nr: 1441273	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including as secondary to service-connected osteoarthrosis of the right knee.

2.  Entitlement to service connection for a left hand condition, including as secondary to service-connected residuals of a left ring finger fracture.  

3.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in October 2013.

These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Board regrets the delay that will result from remanding, rather than deciding these claims, but additional development is necessary to ensure the record is complete. 

During the course of this appeal, the Veteran identified both VA and private treatment records pertinent to these claims, which do not appear to be part of his physical claims file or on Virtual VA.  According to written statements the Veteran submitted in November 2009, November 2010 and July 2011 and his October 2013 hearing testimony, such records are reportedly on file at VA clinics in Laredo, Harlingen, McAllen and Corpus Christi, Texas, the Audie Murphy VA Hospital in San Antonio, Texas (most recent VA records in the claims file are dated in 2011), the Methodist Hospital in San Antonio (one hospital report on file) and the office of Chad Sims, a chiropractor, in Laredo, Texas.  They must be obtained in support of these claims.  

In addition, after the Veteran filed this appeal, the RO assisted him by affording him VA examinations, during which examiners addressed the etiology of the Veteran's lumbar spine and left hand disorders and the severity of his knee disorders.  The reports of these examinations are inadequate to decide these claims as they do not include all findings necessary to respond to the Veteran's contentions in this case.  Additional examinations are thus needed for the purpose of determining whether, as alleged, the Veteran's lumbar spine disorder preexisted service and was aggravated therein, whether his left hand disorder is aggravated by his service-connected left ring finger disorder, and whether he is entitled to separate evaluations for instability of the knees.  

Finally, during his hearing, the Veteran raised a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The RO has not yet considered this claim, a component of the claims for increased evaluations for the knee disorders.  In addition, no examiner has provided an opinion on whether the Veteran's service-connected disabilities, considered collectively, render him unemployable.  

Accordingly, these claims are REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the names and addresses of all medical providers who have treated his knees, back and left hand and whose records are not in the claims file.  

2.  After obtaining any necessary authorization, secure and associate with the claims file records of all such treatment, including from VA clinics in Laredo, Harlingen, McAllen and Corpus Christi, the Audie Murphy VA Hospital in San Antonio, Methodist Hospital in San Antonio, and Chad Sims, chiropractor, in Laredo, Texas.  

3.  Once all pertinent medical records are associated with the claims file, afford the Veteran a VA orthopedic examination of his lumbar spine, knees and left hand.  Provide the examiner a copy of the claims file for review.  Ask the examiner to do the following:

a. Indicate in writing in the report that the review included service treatment records, VA and private treatment records, the Veteran's written statements and hearing testimony, and all other pertinent evidence.

b.  Record in detail the Veteran's history of pre-service back problems, including any treatment therefor, secondary to his work as a migrant worker picking cotton, and in-service back and hand problems, including secondary to his work duties and/or exposure to cold in Korea.

c.  Conduct all testing deemed necessary.  

d.  Referring to documentation of pre-service back problems (see May 1966 report of separation examination) and multiple in-service back complaints, opine whether the Veteran's current lumbar spine disorder initially manifested in, or is otherwise related to, service, or preexisted service and worsened therein. 

e.  Referring to documentation of multiple in-service bilateral hand complaints (secondary to his job duties), opine whether the Veteran's current left hand disorder initially manifested in, or is otherwise related to, service, including the cold exposure.

f.  If not, opine whether the service-connected left ring finger disorder is aggravating the Veteran's nonservice-connected left hand disorder.  

g.  Indicate whether and to what extent (slight, moderate or severe) the Veteran has instability of each knee.

h.  If no instability is found, explain why the Veteran has needed to use knee braces.

i.  Indicate whether the Veteran has flare-ups of knee pain and, if so, whether and to what extent he has additional limitation of motion during such flare-ups.  

j.  Indicate whether the Veteran's service-connected disabilities, considered collectively, render the Veteran unemployable.  

k.  In expressing each opinion, accept as true the Veteran's reports of lay-observable symptomatology.  

l.  Provide comprehensive rationale, with references to the record, for each opinion expressed.

4.  Next, review the examination report to ensure it complies with the previous instruction and, if it does not, return it to the examiner for correction. 

5.  Finally, readjudicate the claims on appeal in light of all evidence in the physical claims file and on Virtual VA.  Also adjudicate the claim of entitlement to a TDIU.  If any benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



